729 So.2d 481 (1999)
M.W., a child, Petitioner,
v.
Arlonia DAVIS, Director of Adolescent Programs, Lock Towns Community Mental Health Center, Inc., and Florida Department of Children and Family Services, Respondents.
No. 98-3547.
District Court of Appeal of Florida, Fourth District.
March 24, 1999.
Carolyn Salisbury, Bernard Perlmutter and Kenneth David Daniel, Certified Legal Intern, University of Miami School of Law, Children & Youth Law Clinic, Coral Gables, for Petitioner.
Maria Guzman of Shutts & Bowen, L.L.P., Miami, for Respondents Arlonia Davis, Director of Adolescent Programs, and Lock Towns Community Mental Health Center, Inc.
Robin H. Greene, and Charles M. Auslander, Miami, for Respondent Florida Department of Children and Family Services.

ON MOTION FOR REHEARING AND CERTIFICATION
KLEIN, J.
We deny petitioner's motion for rehearing, but grant his motion for certification and certify the following question as one of great public importance:
IS A HEARING WHICH COMPLIES WITH THE REQUIREMENTS OF SECTIONS 39.407(4) AND 394.467(1), FLORIDA STATUTES, NECESSARY WHEN A COURT ORDERS THAT A CHILD BE PLACED IN A RESIDENTIAL FACILITY FOR MENTAL HEALTH TREATMENT, WHERE THE CHILD HAS BEEN COMMITTED TO THE LEGAL CUSTODY OF THE DEPARTMENT OF CHILDREN AND FAMILY SERVICES, AND THE DEPARTMENT IS SEEKING RESIDENTIAL TREATMENT?
GUNTHER and GROSS, JJ., concur.